DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 8/10/22.
Response to Arguments
Applicant’s 8/10/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171338 A1 to Voss et al. (“Voss”) in view of U.S. Patent Publication No. 2019/0132405 A1 to Song et al. (“Song”) and further in view of U.S. Patent No. 2019/0155459 A1 to Chen et al. (“Chen”).  
As to claim 1, Voss discloses a method comprising (Voss: fig 1-7):
receiving a first message from a first device associated with a first user, the first message being associated with a group conversation between plural users including the first user and a second user (Voss: fig 4-5A-I, [0044-71]: fig 4 & 5H-I … at block 404 processor causes a communication interface for group session (group conversation) to be displayed at the first client device (first device associated with a first user), for example includes a virtual keyboard to receive the first user’s content for an electronic message to “Golf Buddies” group communication session [0065] … processor receives content for an electronic message from the first client device to the group of client devices via the communication interface for the group communication session [0066] ), 
the group conversation comprising a main conversation view and a first experience page (Voss: fig 4-5A-I, [0044-71]: : fig 5H-I … fig 5I illustrates exemplary communication list interface 540 (main conversation view) … group selectable item 550 (first experience page) shown for group “Golf Buddies” and new message indication 552 is filled in (or colored in) text bubble to indicate a new electronic message added to the group communication session [0060]  );
determining that the first message was transmitted from the first experience page (Voss: fig 4-5A-I, [0044-71]: fig 4 & 5H-I … processor receives content for an electronic message from the first client device to the group of client devices via the communication interface for the group communication session (… that the first message was transmitted from the first experience page) and in response (determining), to the content for the electronic message being received, causes the group selectable item including the new message indication 522 to be displayed by the second and third client devices [0066]).
Voss did not explicitly disclose detecting that the first user is active within the first experience page and the second user is active within the main conversation view that illustrates content of a plurality of messages exchanged between the plural users in the group conversation (emphasis added).
Song discloses detecting that the first user is active within the first experience page and the second user is active within the main conversation view (Song: fig 1-10, [0004-123]: fig 1 & 2A … as a result, group activity system 116 may identify a co-user as active for one digital forum while simultaneously inactive for one or more additional forums (i.e. simultaneously detecting that the first user is active within the first experience page and the second user is active within the (different) main conversation view) [0058] … fig 3 & 2A-D … the group activity system 11 provides group activity indicators reflecting number of active co-users corresponding to each digital forum and network groups) [0077] … specifically, in response to detecting that a user is actively typing a message in a digital forum, causes the second group indicator 310c to flash (or change colors, appear brighter or otherwise change appearance) to indicate the detected co-user action(s) with respect to the digital forum ((i.e. simultaneously detecting that the first user is active within the first experience page and the second user is active within the (different) main conversation view) [0079])
that illustrates content of a plurality of messages exchanged between the plural users in the group conversation (emphasis added) (Song: fig 1-10, [0004-123]: fig 1 & 2-4 … see fig 2-4 that illustrates the plurality of messages between plural users (Ken, Chris, Project Alpha, Running Group, Family) in the group conversation (Ken in Family saying “Thanks!”, Chris in Work Fundraiser saying “Sounds good!”).
Voss and Song are analogous art because they are from the same field of endeavor with respect to group activity systems.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Song into the method by Voss.  The suggestion/motivation would have been to provide network systems cooperating with group activity systems by providing presence information and shared digital content as it becomes available via digital forum(s) and enabling group activity systems to locally determine activity statuses for each network group at each respective client device (Song: [0026]).
 Voss did not explicitly disclose causing display of the first message in the main conversation view on a second device associated with the second user, the first message including content of the first message, a name of the first user, and a page source graphical element indicating that the first message is transmitted from the first experience page (emphasis added).

Chen discloses causing display of the first message in the main conversation view on a second device associated with the second user, (Chen: fig 1-9 ) 
the first message including content of the first message, a name of the first user, and a page source graphical element indicating that the first message is transmitted from the first experience page (emphasis added) (Chen: fig 1-9, [0004-71]: see fig 1 multiple avatar images each with names, for example, Alex, Joey, Sara (a name of the first user) and messages 102-110, for example “Let’s go to lunch” (the first message including content of the first message) in window “Main Chat Room” (main conversation view) [0019-20] and see fig 1-4 an 6-9 variously showing window “Main Chat Room” (main conversation view) with, for example S1 S2 indicating sub chat rooms (first second experience page(s)) bracketed around messages 314 316 for S1 (first second experience page), for example, from particular sub chat rooms S1 and S2 (see fig 3-4) (a page source graphical element indicating that the first message is transmitted from the first experience page) [0026-34]).
Voss, Song and Chen are analogous art because they are from the same field of endeavor with respect to chat user interfaces.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chen into the method by Voss and Song.  The suggestion/motivation would have been to organize chat interfaces for effective user interface using user information directories that includes user information profiles (having avatar, name, etc) and chat room forums and a main chat room that may include various grouped instant messages that correspond to particular forms (Chen: [001-3;26-27]).
As to claim 3, Voss, Song and Chen disclose wherein the first experience page is accessible from the main conversation view (Voss: fig 4-5A-I, [0044-71]: fig 5I … interface 540 (main conversation view) includes plurality of selectable items 541-548 … in this example the first user included in group “Golf Buddies” (the first experience page) and the new message indication 522 is a filled in (or colored in) text bubble to indicate that a new electronic message added to group communication session [0060] … processor receives a request for a group communication session … request generated by first client device when user selects a first portion of group selectable item displayed (the first experience page is accessible) [0063] … processor causes a communication interface for the group communication session to be displayed at first client device (the first experience page is accessible) [0065]).
For motivation, see rejection of claim 1.
As to claims 9 and 11, 17 and 19, see similar rejection to claims 1 and 3, respectively, where the system and medium, respectively, is/are taught by the method.
Claims 2, 4-8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171338 A1 to Voss et al. (“Voss”) in view of U.S. Patent Publication No. 2019/0132405 A1 to Song et al. (“Song”), U.S. Patent No. 2019/0155459 A1 to Chen et al. (“Chen”) and further in view of U.S. Patent No. 10516851 B1 A1 to Eirinberg et al. (“Eirinberg”).
As to claim 2, Voss, Song and Chen disclose determining that the first experience page has not been previously accessed by the second user (Song: fig 1-10, [0004-123]:  … generating and providing group activity indicators … for example fig 2A-D … includes selectable options that enable a user to interact with various networking groups of co-users, create new networking groups, join (or leave) existing network groups (determining that the first experience page has not been previously accessed by the second user) and otherwise utilize features and functionality facilitated by group activity system [0045]).
For motivation, see rejection of claim 1.
Voss did not explicitly disclose upon detecting a user selection of the page source graphical element, causing display of the first experience page in a full-screen display on the second device (emphasis added).
Specifically, Voss discloses upon detecting a user selection of the page source graphical element, causing display of the first experience page on the second device  (Voss: fig 4-5A-I, [0044-71]: fig 5I … interface 540 includes plurality of selectable items 541-548 … in this example the first user included in group “Golf Buddies” and the new message indication 522 is a filled in (or colored in) text bubble to indicate that a new electronic message added to group communication session [0060] … processor receives a request for a group communication session … request generated by first client device when user selects a first portion of group selectable item displayed (upon detecting a user selection of the page source graphical element…) [0063] … processor causes a communication interface for the group communication session to be displayed at first client device (…causing display of the first experience page on the second device) [0065]).
Nonetheless, Voss did not explicitly disclose upon detecting a user selection of the page source graphical element, causing display of the first experience page in a full-screen display on the second device (emphasis added).
Eirinberg discloses upon detecting a user selection of the page source graphical element, causing display of the first experience page in a full-screen display on the second device (emphasis added) (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: fig 6D-I … fig 6D in response to detecting acceptance of a video call by at least one user (upon detecting a user selection of the page source graphical element …), messaging system 100 causes display of an active call view 620 on client device 102 of first user … in this example, streaming video feeds of the second and third users are displayed in the active call view 620 based on detecting acceptance of the video call by the second and third users (… causing display of the first experience page in a full-screen display on the second device) (see fig 6D in which video of users depicted in a full-screen display – further, note that if only one user accepted, that one person video would be depicted in which video of one user depicted in a full-screen display)   … while video call is active, the first user may toggle the display from the active call view 620 back to the conversation view 600 (i.e. toggles back and forth between causing display of the first experience page in a full-screen display on the second device (and full-screen of the conversation view)) (col 8 ll 46-67) …fig 6E-I … illustrates further updates to the active call view 620 … updating display based on users / additional users joining the video call (i.e. determining that the first experience page has not been previously accessed by the second user) messaging system 100 determines a row configuration e.g. number of rows and number of windows per row based on number of users who have joined the video call, determine a streaming video feed window height for each row based on display properties of the client device 102 in which active call view 620 displayed and determine position of each based on order of acceptance of users who joined (…causing display of the first experience page in a full-screen display on the second device) (col 9 ll 51-67)).
Voss, Song, Chen and Eirinberg are analogous art because they are from the same field of endeavor with respect to interfaces.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Eirinberg into the method by Voss, Song and Chen.  The suggestion/motivation would have been to provide user interfaces to facilitate communication between users via multiple modes of electronic communication (Eirinberg: col 1 ll 7-12).
As to claim 4, see similar rejection to claim 2 where the method is taught by the method.
As to claim 4, Voss, Song, Chen and Eirinberg further disclose wherein the first experience page corresponds to a full-screen display of a media content item (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: fig 2 … message feed 210 (main conversation view) presents indicators of chat conversations in which a user is a participant and each chat conversation indicator may be selected to access conversation view 212 (first experience page) that enables user to author, send and view messages of chat conversation (wherein the first experience page is accessible from the main conversation view) … active call view 214 (first experience page) facilitates real-time communication between users via streaming video feeds, as such, active call view 214 includes display of streaming video feeds of users participating in a video call (see rejection of claim 2 and fig 6D-I - the first experience page corresponds to a full-screen display of a media content item (video)) (col 5 ll 1-17) … notification system may, for example, provides notifications of newly initiated chat conversations and newly received messages .. provides notifications of incoming voice or video calls .. may cause display of a notification within message feed 210 of incoming call e.g. voice or video associated with a chat conversation (col 5 ll 26-35)), 
a web-based external resource, or a video or audio call accessible from the group conversation  (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: … active call view 214 facilitates real-time communication between users via streaming video feeds, as such, active call view 214 includes display of streaming video feeds of users participating in a video call (see rejection of claim 2 and fig 6D-I - a web-based external resource, or a video or audio call accessible from the group conversation) (col 5 ll 1-17)).
For motivation, see rejection of claim 2.
As to claim 5, see similar rejection to claim 4.
As to claim 6, Voss, Song, Chen and Eirinberg disclose receiving a second message from the first device, the second message being associated with the group conversation, determining that the second message was transmitted from the first experience page; detecting that both the first user and the second user are active within the first experience page; and causing display, on the second device, of the second message without the page source graphical element indicating the first experience page (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: see fig 6C & 6G on-going text messages including top “Going to try and go see inside and out and try not to cry” (first message)  along with Dana “OMG I love that movie!!” and with John opened by Me, Andy Nathan and “Hey” by Me (second message)  (receiving … determining … detecting … causing display, on the second device, of the second message without the page source graphical element indicating the first experience page) … also -  messaging system 100 enables first user (first device) to augment their video streaming feed (first (visual) message augmented with second (visual) message) with one or more visual effects (receiving a second message from the first device, the second message being associated with the group conversation) and, upon receiving selection of the element 612, messaging system 100 updates conversation view 600 by enlarging display of streaming video feed of first user and providing video feed for selection … as shown in fig 5C a set of visual effects 614 are displayed within conversation view 600 … the streaming video feed has been augmented with a visual effect selected by the first user (determining … detecting … causing display, on the second device, of the second (visual) message without the page source graphical element indicating the first experience page)) (col 8 ll 27-38)).
For motivation, see rejection of claim 2.
As to claim 7, Voss, Song, Chen and Eirinberg disclose detecting a first user activity from the first device, the first user activity including a first user interaction with the first experience page displayed on the first device; and detecting a second user activity from the second device, the second user activity including a second user interaction with the main conversation view displayed on the second device (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: see fig 6C & 6G on-going text messages including top “Going to try and go see inside and out and try not to cry” (detecting a first user activity from the first device, the first user activity including a first user interaction with the first experience page displayed on the first device)  along with Dana “OMG I love that movie!!” (detecting a second user activity from the second device, the second user activity including a second user interaction with the main conversation view displayed on the second device) and with John opened by Me, Andy Nathan and “Hey” by Me).
For motivation, see rejection of claim 2.
As to claim 8, Voss, Song, Chen and Eirinberg disclose wherein each of the first user activity and the second user activity is detected within a pre-determined period of time (Eirinberg: fig 2, 6A-I, 9-12, col 7 ll 38-67 – col 14 ll 1-65: fig 2 … ephemeral timer system 204 is responsible for enforcing message durations for messages exchanged within context of message system 100 … incorporates a number of timers that, based on retention duration attributes associated with a chat conversation, selectively displays and enables access to messages and associated content via the messaging client application (col 5 ll 17-25)).
For motivation, see rejection of claim 2.
As to claims 10 and 12-16, see similar rejection to claims 2 and 4-8, respectively, where the system is taught by the method.
As to claims 18 and 20, see similar rejection to claims 2 and 4, respectively, where the medium is taught by the method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455